ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2018-02-02_JUD_01_CO_01_EN.txt. 228




                 DECLARATION OF JUDGE TOMKA

[English Original Text]

  Search for an equitable solution in the delimitation of the exclusive economic
zone and the continental shelf — Need to avoid a pronounced cut-off effect of the
maritime boundary line — Adjustment of the provisional equidistance line —
Appropriate balancing of the entitlements of the Parties.


   1. Although I have voted in favour of all of the ﬁndings of the Court,
I am not fully satisﬁed with the way in which the Court has determined
the maritime boundary between the Parties in the Caribbean Sea. In my
view, the ﬁrst segment of the maritime boundary as determined by the
Court produces a cut-oﬀ eﬀect for a non-negligible — indeed a substan-
tial — part of the Nicaraguan concave coast in the Bahía de San Juan del
Norte.
   2. The applicable law for the delimitation of the exclusive economic
zone and the continental shelf between Costa Rica and Nicaragua, both
States being party to the 1982 United Nations Convention on the Law of
the Sea (“UNCLOS”), is to be found in its Articles 74 and 83 respectively.
These almost identical provisions (the only diﬀerence being that Arti-
cle 74 refers to the exclusive economic zone while Article 83 refers to the
continental shelf) stipulate that:
         “1. The delimitation of the [exclusive economic zone/continental
      shelf] between States with opposite or adjacent coasts shall be eﬀected
      by agreement on the basis of international law, as referred to in Arti-
      cle 38 of the Statute of the International Court of Justice, in order to
      achieve an equitable solution.
         2. If no agreement can be reached within a reasonable period of
      time, the States concerned shall resort to the procedures provided for
      in Part XV . . .”.
   3. Being of a very general nature, these provisions do not provide clear
guidance. States are expected to negotiate with the aim of agreeing on a
delimitation of the exclusive economic zone and the continental shelf
which achieves “an equitable solution”. What is “equitable” is a matter of
their perception. But once they reach agreement, they are deemed to be
satisﬁed that they have achieved such “an equitable solution”. Should
they, however, be unable to agree, they are to refer the unresolved issue
of their maritime boundary to dispute settlement procedures. Where the
Court is chosen as the forum for the settlement of that dispute, its func-
tion in fact substitutes for that which originally appertained to the States
concerned, namely the reaching of “an equitable solution”. In practical

93

229 maritime delimitation and land boundary (decl. tomka)

terms, the outcome will be a delimitation line upon which a majority of
the Judges sitting are able to agree.

   4. That exercise could lead to a result which, although binding on the
parties, may be more or less convincing. The Court has elaborated its
jurisprudence in order to provide guidance on how maritime delimitation
should be undertaken, always with the aim of reaching “an equitable
solution”. According to that jurisprudence, a boundary line should not
lead to a cut-oﬀ of the maritime projections of the coast of one of the
parties (see Territorial and Maritime Dispute (Nicaragua v. Colombia),
Judgment, I.C.J. Reports 2012 (II), pp. 703-704, paras. 215-216). As the
Court stated in Maritime Delimitation in the Black Sea (Romania v.
Ukraine), the line drawn by it should allow “the adjacent coasts of the
Parties to produce their eﬀects, in terms of maritime entitlements, in a
reasonable and mutually balanced way” (Judgment, I.C.J. Reports 2009,
p. 127, para. 201). When required in order to achieve “an equitable solu-
tion”, the Court has considered that provisional equidistance line which
produces a cut-oﬀ is to be adjusted (Territorial and Maritime Dispute
(Nicaragua v. Colombia), Judgment, I.C.J. Reports 2012 (II), pp. 703-704,
para. 215). Similarly, the International Tribunal for the Law of the Sea,
considering the coast of one of the parties “decidedly concave” and caus-
ing the provisional equidistance line to produce “a pronounced cut-oﬀ
eﬀect on the southward maritime projection of [its] coast”, qualiﬁed this
as “a relevant circumstance, requiring an adjustment of the provisional
equidistance line” (Delimitation of the Maritime Boundary in the Bay of
Bengal (Bangladesh /Myanmar), Judgment, ITLOS Reports 2012, p. 87,
paras. 323-324).

   5. In my view, the Court, in the present case, has not fully succeeded in
avoiding the cut-oﬀ eﬀect generated by the ﬁrst part of the delimitation
line in the Caribbean Sea. As illustrated on the following sketch-map A
(p. 230), which is an enlargement based on sketch-map No. 11 in the
Court’s Judgment, the delimitation line runs as follows.
   6. This sketch-map reveals that the initial part of the delimitation line
has the eﬀect of cutting oﬀ Nicaragua’s coastal projections (not only
employing radial projections, but also employing frontal projections)
as they relate to almost half of its signiﬁcant concave coast in the
Bahía de San Juan del Norte. I do not consider this solution as fully equit-
able. The Court should have undertaken some adjustment of the line relat-
ing to the exclusive economic zone and the continental shelf to alleviate
this cut-oﬀ. In my view, an appropriate adjustment of the boundary line
would have been to join point Lx (the endpoint of the maritime
boundary line in the territorial sea) to point P (marked on sketch-map A)
by a straight line.
   7. This adjustment would have better served the purpose of balancing
more appropriately the entitlements of both Parties and reaching a more
equitable overall solution, particularly since the Court decided “not [to]

94

230 maritime delimitation and land boundary (decl. tomka)




take into account any entitlement which might result from” the sandbar
separating Harbor Head Lagoon from the Caribbean Sea (Judgment,
para. 105). Sovereignty over that sandbar and lagoon appertain to Nica-
ragua (ibid., para. 205, subpara. (2)). The Court, without making any
ﬁnding as to whether the sandbar generates any maritime entitlement for
Nicaragua, simply observes that “[s]hould territorial waters be attributed
to the enclave, they would be of little use to Nicaragua, while breaking
the continuity of Costa Rica’s territorial sea” (ibid., para. 105). While one
can perhaps understand this pragmatic approach, one could also have
expected a more balanced approach by the Court when it dealt with the
impact of the pronounced concave Nicaraguan coast in the Bahía
de San Juan del Norte, in combination with the short convex Costa
Rican coast immediately adjacent thereto.


                                                 (Signed) Peter Tomka.




95

